

106 HR 3132 IH: Lake Tahoe Restoration Reauthorization Act
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3132IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. Amodei (for himself, Mr. Garamendi, Ms. Titus, Mrs. Lee of Nevada, and Mr. Horsford) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Transportation and Infrastructure, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize the Lake Tahoe Restoration Act, and for other purposes.1.Short titleThis Act may be cited as the Lake Tahoe Restoration Reauthorization Act.2.Reauthorization of the Lake Tahoe Restoration Act(a)Cooperative authoritiesSection 4(f) of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2353; 130 Stat. 1783) is amended by striking 4 fiscal years following the date of enactment of the Water Resources Development Act of 2016 and inserting period beginning on the date of enactment of this subsection and ending on the date described in section 10(a).(b)Authorization of appropriationsSection 10(a) of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2357; 130 Stat. 1789) is amended by striking for a period and all that follows through the period at the end and inserting , to remain available until September 30, 2034..